Citation Nr: 1605346	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  13-13 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1. Entitlement to service connection for a skin condition, including as due to exposure to herbicides. 

2.  Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from March 1968 to March 1970.  This appeal to the Board of Veterans' Appeals (Board) arises from a February 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office in Waco, Texas. 

The issue of entitlement to service connection for a skin condition, to include as secondary to exposure to herbicides, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The competent medical evidence does not demonstrate that the Veteran has bilateral hearing loss as defined by VA regulation.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014);  38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, enlarged VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  Furthermore, as part of the notice, VA must indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will obtain.  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  Pursuant to its obligations under the VCAA, VA is required to provide notice to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The RO provided the Veteran with pre-adjudication VCAA notice via letter dated in March 2010.  He was notified of the evidence needed to substantiate his claim for service connection and that VA was responsible for obtaining military service records, records from VA medical centers, or records in the custody of other agencies, so long as he adequately identified those records and authorized VA to obtain those records.  In addition, he was informed that he could submit records not in the custody of a federal agency on his own behalf or authorize VA to obtain such records, and that he was ultimately responsible for obtaining any requested records not in the custody of a Federal department or agency.  Finally, the letter informed him of the criteria that VA utilizes when determining the disability rating and the effective date of awards. 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining that evidence which is necessary to substantiate his claim.  The RO has obtained the Veteran's service personnel and treatment records.  The RO also obtained private treatment records.  The Veteran has submitted a personal statement as well as a statement from his wife supporting his skin condition claim.  The Veteran has not identified any additionally available evidence for consideration. 

VA has conducted medical inquiry in the form of VA compensation examination to substantiate the claims of service connection.  38 U.S.C.A. § 5103A.  The Veteran was afforded a VA examination in August 2010, and VA obtained an addendum opinion to the examination in October 2010.  As discussed in greater detail below, the basis of this denial is that the competent evidence indicates that there is not a hearing loss disability as defined by VA regulation at any time in appellate status.
In recognition of these efforts by the RO to obtain the known evidence that may substantiate the Veteran's claim, and it being clear that the Veteran has not indicated that there exists additional evidence to support his claim, the Board concludes that no further assistance is required to be provided to the Veteran in developing the facts pertinent to his claim in order to comply with the duty to assist.  

Legal Criteria

VA may grant service connection for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In the case where a veteran who served for 90 days or more of active, continuous service and a chronic disease becomes manifest, the disease shall be presumed to have been incurred in or aggravated by service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307.  Included within the purview of chronic diseases is sensorineural hearing loss (SNHL), as it is considered an organic disease of the nervous system.  38 C.F.R. § 3.309. 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred during service, or, if the injury or disease preexisted such service, a showing that the injury or disease was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing that a purported injury or disease is connected to service, such that a veteran is entitled to potential benefits, requires competent and credible evidence of the following three things:  (1) a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship, i.e. a nexus, between the disease or injury in service and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009). 

With regards to a showing of chronic disease in service, it is necessary for the Veteran to demonstrate a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Where the disease identity is established, there is no requirement of evidentiary showing of continuity.  However, continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Notwithstanding the above, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Factual Background and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378. 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but has no concurrent obligation to discuss each piece of evidence in rendering a decision.).  Accordingly, the Board will summarize the relevant evidence before it and focus its analysis on what that evidence illustrates about the Veteran's claim. 

An overview of the case indicates that the Veteran filed his application for VA disability compensation for his bilateral hearing loss in March 2010.  In a February 2011 rating decision, the RO denied service connection for bilateral hearing loss on the grounds that a VA audiometric examination in August 2010 revealed that the Veteran did not have bilateral hearing loss pursuant to VA regulations as defined in 38 C.F.R. § 3.385 (outlined above).  The basis of the denial of service connection in this decision is that there is no evidence that the Veteran's hearing has worsened since the February 2011 rating decision, such that he may be entitled to a new examination to test whether he has a current hearing loss disability for VA purposes, and therefore, the Board must conclude that the Veteran does not have a current hearing loss disability. 

The Veteran was afforded a VA examination in August 2010 for the purposes of determining whether he has bilateral hearing loss for VA purposes, and if so, the etiology of any diagnosed hearing loss disability.  During the VA examination, the Veteran reported that he was exposed to noise from howitzers, but did not indicate whether hearing protection was used.  He also reported that he had difficulty understanding speech. 

An audiometry examination at the August 2010 VA examination indicated the following puretone thresholds, in decibels:

      HERTZ
		500	1000	2000	3000	4000
RIGHT	5	15	15	15	10
LEFT		5	10	15	15	25

Speech discrimination scores using the Maryland CNC word list were 100 percent in both ears.  In addition, the examiner noted that audiometric testing done as part of the Veteran's discharge examination in 1970 indicated hearing loss at 500 Hz and 6000 Hz.  However, after acknowledging that the puretone thresholds were normal on the exam that she carried out, she opined that the hearing loss that was indicated on the discharge examination were likely a temporary threshold shift.  In light of the fact that the audiometric testing did not reveal hearing loss, the examiner did not offer any further opinion regarding the Veteran's hearing loss. 

Based on these examination results, the Veteran does not have bilateral hearing loss under VA standards pursuant to 38 C.F.R. § 3.385, as confirmed by the VA examiner in her examination report.   The Board recognizes that the Veteran, as a lay person, is competent to describe the symptoms of bilateral hearing loss.  Layno v. Brown, 6 Vet. App. 465, 469.  However, the audiometric results from the August 2010 VA examination, undisturbed as they are by any contrary medical evidence, have far more probative weight then the lay testimony as to the Veteran's hearing difficulty.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (holding that the Board can "weigh the absence of contemporaneous medical evidence against the lay evidence of record.").  Although the Board has considered the Veteran's assertion that he has difficulty hearing speech, this is evidence that the Veteran has some difficulties hearing, and the Veteran is competent to provide this statement.  Lay persons such as the Veteran, however,  are not competent to provide the audiometric findings necessary for a finding of a hearing loss disability as defined by 38 C.F.R. § 3.385.  The fact remains that the post-service medical records do not contain a diagnosis of bilateral hearing loss for VA purposes pursuant to 38 C.F.R. § 3.385.  Without a diagnosis by a medical professional, there is no valid claim of service connection under 38 C.F.R. § 3.303(a) for such disability.  Brammer v. Derwinksi, 3 Vet. App. 223, 225 (1992).  There is no evidence of a hearing loss disability for VA purposes during any period under appeal.


ORDER

The appeal seeking entitlement to service connection for bilateral hearing loss is denied. 


REMAND

Regrettably, before the Board makes a determination as to the Veteran's entitlement to service connection for a skin condition, to include as due to exposure to herbicides, further development of the record is necessary.  In particular, a new opinion is needed from a VA examiner that takes into consideration all of the evidence of record and provides a sufficient rationale for the ultimate determination. 

The Veteran was afforded a VA examination in August 2010 for the purposes of determining the nature and etiology of his skin condition, which the Veteran claimed was the result of his exposure to herbicides while serving in Vietnam.  The examiner interviewed the Veteran and carried out a physical examination, which did not reveal any current symptomatology of a skin condition except "for one very, very small raised red lesion".  The examiner did note that the Veteran reported having rashes on his legs following discharge from the military.  Notably, the examiner did not review the claims file at that time as it was not available to him.  The examiner opined that the Veteran's skin condition was "less likely than not related to Agent Orange."  As a rationale, the examiner stated that "after 40-50+ years he would not continue to have a skin condition secondary to Agent Orange." 

The examiner who offered the opinion in the August 2010 VA examination prepared an addendum opinion dated in October 2010 after being provided with the Veteran's claims file.  The examiner noted that the Veteran's service treatment records indicated that he was seen by a military physician in January 1969 for furunculosis of the left calf and was seen by a dermatologist in February 1969, when he was diagnosed with a resolving abscess of the left calf.  The examiner also noted that the Veteran was diagnosed with spongiotic psoriasiform dermatitis in February 2010, but that no other skin conditions were found.  The examiner then stated that "there is not enough evidence in [the Veteran's] private records and SMRs [service medical records] to indicate the current skin condition is related to Agent Orange".  Accordingly, he confirmed his opinion that the current skin condition is less likely than not related to Agent Orange. 

The Veteran has set forth evidence, including statements from him and his wife, which serve to substantiate his assertion that his skin condition is related to service, to include exposure to Agent Orange, and which were not addressed by the examiner in either his original examination opinion or in his addendum.  Private treatment records from a Dr. Thurston, dated from July 2007 to June 2012, document continued diagnosis and treatment for a skin condition, diagnosed variously as allergic dermatitis, post-inflammatory hyperpigmentation, induration, folliculitis, pruritus, and acne keliodalis nuchae.  In a statement dated in May 2010, the Veteran's wife stated that he was treated for leg blisters in 1970 and/or 1971 by a Dr. James Hines.  The Veteran also stated that he was treated by Dr. Hines for blisters but asserted that he believed Dr. Hines to be deceased. 
In addition to this evidence set forth by the Veteran, the RO noted in its February 2011 rating decision that medical records from the Dallas VA medical center (VAMC) show that the Veteran was seen in January 2011 and was prescribed skin creams for chronic eczema and dermatitis.  The RO also noted that the January 2011 medical records did not associate the skin condition with military service or Agent Orange exposure.  Although these records from the Dallas VAMC have not been included with the claims file, they are still probative evidence which should be considered by a VA examiner. 

In short, the Board finds that the VA examiner's August 2010 opinion, as well as the October 2010, is not sufficiently responsive to the question of whether the Veteran's currently diagnosed skin condition is related to an event in service, to include exposure to herbicides.  A VA medical examiner's opinion must be supported by sufficient evidence and cannot necessarily rely solely on the claim file alone.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008).  A mere conclusory opinion is insufficient to allow the Board to make an informed decision as to the weight to assign to the opinion.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).  The probative value of a medical opinion is also generally based on the scope of the examination or review, as well as the relative merits of the analytical findings; the probative weight of a medical opinion may be reduced if the physician fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  

Here, neither the August 2010 opinion nor the October 2010 addendum reflects the fact that the VA examiner took into consideration all of the evidence of record, including the lay statements from the Veteran and his wife.  Most importantly, the VA examiner stated that the evidence of record did not reveal any skin conditions other than the spongiotic psoriasiform dermatitis diagnosed in February 2010, but this is clearly refuted by private treatment records and VA outpatient records which reflect a history of various skin conditions and diagnoses.  Furthermore, the examiner's conclusory rationale in the August 2010 ("after 40-50+ years [the Veteran] would not continue to have a skin condition secondary to Agent Orange") is not supported by reference to any evidence in the record or medical literature.  Although the examiner stated that he believed that there was a lack of evidence in the record in his October 2010 addendum opinion, he again offers no rationale for why he believes there is such a lack.  Therefore, the Board finds that a new VA examination is needed to evaluate the Veteran's skin condition and determine its etiology in order to comply with the duty to assist.  38 U.S.C.A. § 5103A

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file any records documenting the Veteran's treatment for a skin condition at a VA medical center, including the Dallas VAMC records dated in January 2011 referred to by the RO in the February 2011 rating decision. 

2. After completion of the foregoing, schedule the
Veteran for a VA examination for the purpose of obtaining an opinion regarding the nature and etiology of the Veteran's skin condition.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted.

The examiner is requested to furnish an opinion as to whether it is at least as likely as not (50 percent or better probability) that the Veteran's skin condition began in or was caused or aggravated by his active duty service.  In formulating this opinion, the examiner is asked to consider, and discuss as appropriate, the following:

a. The Veteran's service treatment records, including a
report dated in January 1969 which indicates that he had boils and crusted pustules on his left calf and a report dated in February 1969 which indicates that he had persistent crusted lesions and hyperpigmentation on his left lower leg that first appeared while at Fort Polk.  The diagnosis in the February 1969 report was resolving abscess and rule out diabetes mellitus. 

b. A statement from the Veteran dated in April 2010 as
well as a statement from his wife dated in May 2010 in which both state that he was treated for leg blisters in 1970 or 1971 by a Dr. Hines in Alexandria, Louisiana.  The Veteran also indicated that he believed that Dr. Hines was deceased. 

c. Treatment records from a Dr. Thurston dated from July
2007 to August 2012 documenting continued diagnosis and treatment for skin conditions, diagnosed variously as allergic dermatitis, post-inflammatory hyperpigmentation, induration, folliculitis, pruritus, and acne keliodalis nuchae.  In particular, Dr. Thurston in a February 2010 outpatient record notes that the Veteran has a history of chloracne related to Agent Orange exposure. 

d. An August 2010 VA examination in which the
examiner opined that the Veteran's current skin condition is not at least as likely as not related to Agent Orange exposure.  As a rationale, the examiner stated that "after 40-50+ years he would not continue to have a skin condition secondary to Agent Orange."  In an October 2010 addendum, the examiner reasserted his opinion on the basis that there was not enough evidence to connect the skin condition to Agent Orange exposure. 

e. A statement from the Veteran dated in February 2015
in which he asserted that he did not suffer from his current skin conditions before his service in Vietnam and attributed his skin conditions to his exposure to Agent Orange. 

All opinions expressed must be supported by complete rationale. 

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts), or by a deficiency in the record (i.e., additional facts are required), or because the examiner does not have the necessary knowledge or training. 

3. After completing the above development, the Veteran's claim should be readjudicated.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


